UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 31, 2012 OLD POINT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-12896 54-1265373 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 West Mellen Street Hampton, Virginia23663 (Address of principal executive offices)(Zip Code) (757)728-1200 (Registrant's telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 31, 2012 Old Point Financial Corporation issued a press release reporting earnings and their financial results for its year ended December 31, 2011.A copy of the press release is attached as Exhibit 99.1. Item9.01 Financial Statements and Exhibits. (c) Exhibits Exhibit 99.1 Press release dated January 31, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Old Point Financial Corporation Registrant Date:January 31, 2012 /s/ Robert F. Shuford, Sr. Robert F. Shuford, Sr. Chairman of the Board President & Chief Executive Officer
